PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/179,286
Filing Date: 10 Jun 2016
Appellant(s): Knoener et al.



__________________
George R. Corrigan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
6/11/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claims 1-13 and 22-25 under 35 U.S.C. 112(b) have been withdrawn. 

(2) Response to Arguments: 

In the Appeal Brief, the Appellant sets forth various arguments with respect to the rejection of claims 1-4, 6, 10, 11,13 and 14 stand rejected under 35 U.S.C. 103(a) as being obvious over Hutchison et al (US 9,174,294) in view of White (US 2008/0264923).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

1. With respect to independent claim 1, on page 16 of Appellant’s Appeal Brief, Appellant argues:

The prior art tails to teach lowering the current at a dive rate in response to the process transitioning from the short state to the arc state. Indeed, the prior art teaches to raise the current (not lower it) in response to the process transitioning from the short state to the arc state.

The examiner disagrees with the Appellant for the following reason(s):
In the claim language of the current application, recites in response to the process transitioning from the short state to the arc state lowering the current at a dive rate (claim 1). White teaches in response to the process transitioning from the short state to the arc state lowering the current at a dive rate that is at least 2 times a normal current change rate (background current rate 72 is 2000 A/ms, double the peak current ramp rate 62 of 1000 A/ms, paragraph 0031, lines 8-9) . Appellant has focused on another end of waveform 44 as taught by White, however the rejection is in reference to another part of waveform 44. The part of the waveform 44 of White described in the rejection has been highlighted below: 

    PNG
    media_image2.png
    578
    612
    media_image2.png
    Greyscale

2. With respect to independent claims 14 and 22 on page 20 of Appellant’s Appeal Brief, Appellant argues:

These claims are patentable because the prior art tails to show the claim limitation of “means for lowering the current at a dive rate in response to the process transitioning from the short state to the arc state” and a “dive module.” 

The examiner disagrees with the Appellant for the following reason(s): 
Appellant has argued that the rejection has relied on the art that shows a rapid decrease in a wrong part of the cycle. White teaches in response to the process transitioning from the short state to the arc state lowering the current at a dive rate that is at least 2 times a normal current change rate 

    PNG
    media_image2.png
    578
    612
    media_image2.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THOMAS J WARD/Examiner, Art Unit 3761  
                                                                                                                                                                                                      Conferees:
/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        /TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.